


EXHIBIT 10.1

RIDER TO AMENDED AND RESTATED
REVENUE SHARING AND NOTE PURCHASE AGREEMENT

Reference is made to the Revenue Sharing and Note Purchase Agreement originally
dated as of February 14, 2014, and amended and restated as of December 24, 2014
(as so amended and restated, and as amended and in effect from time to time, the
“Agreement”) by and among ANDREA ELECTRONICS CORPORATION, a New York corporation
(the “Company”), AND34 FUNDING LLC as collateral agent (the “Collateral Agent”)
and the financial institutions party thereto as Purchasers.

This Rider (“Rider”) is dated as of August 10, 2016, and, upon becoming
effective in accordance with its terms, will hereafter be part of the Agreement.

WHEREAS, the Agreement contemplated that the Company may subsequently request,
and the Note Purchasers may in their sole discretion agree to, the sale and
purchase of additional Notes;

WHEREAS, the Company now wishes to issue and sell additional Notes to Purchasers
and Purchasers are willing to purchase such Notes (hereafter, the “Additional
Notes”) subject to the terms and conditions set forth in the Agreement and this
Rider;

NOW THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the sufficiency and receipt of which is hereby acknowledged, the
parties hereto hereby agree as follows:

A. Definitions. Except as otherwise defined in this Rider, terms defined in the
Agreement are used herein as defined therein.

B. Rider Effect on Agreement. Except as specifically provided in this Rider,
this Rider does not alter or amend any provision or term of the Agreement, which
remains in effect. All references herein to Sections and Schedules refer to
Sections and Schedules of the Agreement.

C. Additional Notes.

C.1. Purchase and Sale of Additional Notes.

C.1.1. On August 10, 2016 (the “Rider Date”) and from time to time thereafter as
provided herein, the Company agrees to issue and sell, and each Note Purchaser
agrees to purchase, for an amount equal to the original principal amount thereof
and in accordance with the percentages set forth on Schedule 2.2, Additional
Notes in an aggregate original principal amount of up to $7,000,000 (or such
greater amount as the Note Purchasers may agree in their sole discretion). The
purchase price of the Additional Notes allocated in accordance with the
percentages set forth Schedule 2.2 shall be payable in immediately available
funds by wire transfer to the deposit account of the Company as identified in
writing by the Company to the Note Purchasers prior to the Rider Date and each
subsequent date of issuance of Additional Notes thereafter. No Note Purchaser
shall be responsible for any default by any other Note Purchaser in its
obligation to acquire Additional Notes hereunder. The Company may subsequently
request, and the Note Purchasers may in their sole discretion agree to, the sale
and purchase of additional Notes in excess of such amount.

1

--------------------------------------------------------------------------------




C.1.2. From time to time following the Rider Date and through the fourth
anniversary of the Rider Date (or, upon mutual prior agreement of the Company
and the Majority Note Purchasers and subject to an extension of the Maturity
Date pursuant to Section C.3.1, through the fifth anniversary of the Rider
Date), on not less than 10 Business Days prior written notice, the Company may
request that the Note Purchasers acquire, and subject to the conditions set
forth in Section 3.3, the Note Purchasers shall acquire, Additional Notes in an
aggregate original principal amount of up to $7,000,000 (excluding any PIK
Interest) (or such greater amount as the Note Purchasers may agree in their sole
discretion). The proceeds of the Additional Notes shall be applied solely to the
payment of Monetization Expenses (or to reimburse the Company for the payment of
Monetization Expenses). The Company may not request Additional Notes to be
acquired more than one time in any calendar month, and any such requests shall
be in a minimum amount of $100,000.

C.2. Interest on Additional Notes. The unpaid principal amount of the Additional
Notes (including any PIK Interest) shall bear interest at a rate equal to LIBOR
plus 2% per annum; provided that upon and during the continuance of an Event of
Default under Section 7.1.1, the interest rate shall increase by an additional
2% per annum. Interest on the Additional Notes shall be paid on the last
Business Day of each calendar quarter (the “Interest Payment Date”), starting
with the calendar quarter ending following the issuance thereof. Such interest
may be paid in cash at the option of the Company (and shall be paid in cash to
the extent of any unapplied Monetization Revenues) and otherwise shall be paid
by increasing the principal amount of the Additional Notes by the amount of such
interest, effective as of the applicable Interest Payment Date (“PIK Interest”).

C.3. Payment of Additional Notes.

C.3.1. Payment at Maturity. The principal of the Additional Notes and all unpaid
interest thereon or other amounts owing hereunder shall be paid in full in cash
on August 31, 2020 (the “Rider Maturity Date”); provided that the Company may
request, and at the sole discretion and option of the Note Purchasers the Note
Purchasers may consent, to extend the applicable Rider Maturity Date for up to
five one year increments.

C.3.2. Optional Prepayments. The Company may prepay the Additional Notes from
time to time in whole or in part, without penalty or premium. Any such
prepayment shall include accrued and unpaid interest on the amount prepaid.

2

--------------------------------------------------------------------------------




C.3.3. Mandatory Prepayments. Upon receipt of any Monetization Revenues, the
Company or the Collateral Agent, as the case may be, shall apply 100% of such
Monetization Revenues to the payment of accrued and unpaid interest on, and then
to repay outstanding principal of, the Additional Notes. Any such principal
prepayment shall be applied to the Additional Notes in the order in which the
Additional Notes were issued. Except to the extent that the Collateral Agent is
enjoined or stayed from distributing any such Monetization Revenues (other than
to the extent such enjoinder or stay arises solely from (x) a dispute among the
Purchasers or (y) a dispute between any Purchaser and the Collateral Agent),
such direct deposit by payors shall constitute timely payment by the Company of
such accrued and unpaid interest and the outstanding principal of the Additional
Notes in the amount of such direct deposit. Payments by the Company on the
Additional Notes pursuant to this Section C.3.3. shall be made monthly on the
tenth Business Day of each month with respect to Monetization Revenues received
in the prior month; provided that, if the Company receives a single payment of
Monetization Pre-Adjustment Revenues of $25,000 or more, the Company shall be
required to determine the amount, if any, of the Monetization Revenues resulting
from such payment and to make a payment to the Noteholders of such Monetization
Revenues within 10 Business Days of receipt of such payment.

D. Limited Recourse. Notwithstanding any other provision of this Agreement, from
and after the date of this Rider, the Purchasers’ recourse with respect to
amounts due with respect to the Additional Notes and with respect to the
remaining Revenue Stream shall be limited to the Patents and to the Monetization
Revenues, and their rights and remedies under the Agreement shall be limited to
enforcement against the Patents and the Monetization Revenues including, without
limitation, foreclosing on the Patents, exercising their rights under the Patent
License and exercising their right to cause the Patents to be assigned to a
special purpose entity subject to the license back to the Company set forth in
Section 7.3; provided that this limitation shall not limit the Purchasers’
recourse (1) in the event of a breach of the Company’s obligations to apply the
portions of Monetization Revenues specified in the Agreement to the payment of
the Additional Notes, the Revenue Stream and the other Obligations or (2) to
recover their expenses of enforcing their rights and remedies in the event that
the Company fails to cooperate in, or seeks to frustrate or impede, the exercise
by the Purchasers’ of their rights and remedies with respect to the Patents and
the Monetization Revenues, including frustrating or impeding any efforts of the
Purchasers to substitute or add as a plaintiff the special purpose entity in any
pending litigation concerning the Patents following assignment of the Patents to
such entity and including any expenses of the Purchasers in enforcing their
rights and remedies in any bankruptcy proceeding commenced by or against the
Company.

3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Rider to the Agreement
to be duly executed and delivered as of the day of the year first above written.

ANDREA ELECTRONICS CORPORATION, As the Company

By      /s/ Corisa L. Guiffre Name:      Corisa L. Guiffre Title: Vice
President, Chief Financial Officer and Assistant Corporate Secretary


AND34 FUNDING LLC, As A Revenue Participant

By      James K. Noble III Name:     James K. Noble III Title:       Secretary


AND34 FUNDING LLC, As A Noteholder

By      James K Noble III Name:      James K. Noble III Title:       Secretary


AND34 FUNDING LLC, As Collateral Agent

By      James K. Noble III Name:     James K. Noble III Title:       Secretary


--------------------------------------------------------------------------------